Citation Nr: 1444073	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-12 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, including pes planus and hallux valgus.

2.  Entitlement to service connection for allergic rhinitis/sinusitis.

3.  Entitlement to an initial compensable rating prior to December 6, 2010, for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 30 percent on and after December 6, 2010, for PTSD.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to October 2003, from May 2004 to May 2006, from August 2006 to January 2008, with additional periods of service in the National Guard from October 2003 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2014, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the increased rating claim for the Veteran's service-connected PTSD is on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A. Bilateral Foot Disability, Including Pes Planus and Hallux Valgus

During the pendency of this appeal, the Veteran asserted that he experienced in-service symptoms in his lower legs, and that it was ultimately determined by medical professionals that these symptoms were caused by his bilateral flat feet.  

In May 2008, the Veteran underwent a VA general medical examination wherein his feet were evaluated.  Ultimately, the examiner rendered diagnoses of bilateral pes planus and bilateral hallux valgus.  Given the Veteran's complaints and the evidence of record, the Board finds that the Veteran's claim at issue herein involves a bilateral foot disability, including pes planus and hallux valgus.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009) (generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).  Thus, the Board has re-captioned the Veteran's claim accordingly.

Although the Veteran underwent the May 2008 VA examination, the examiner did not render an etiological opinion with respect to either bilateral pes planus or bilateral hallux valgus.  Indeed, as indicated in the examination report, the examiner was not asked to provide such an opinion.  Subsequent to the May 2008 VA examination, the Veteran was not provided another VA examination regarding his bilateral feet, and the evidence of record was otherwise negative for a competent etiological opinion assessing the relationship between bilateral foot disability and the Veteran's active duty.

Based on the above, the Board finds that the May 2008 VA examination is not adequate for purposes of adjudicating the Veteran's claim.  Consequently, a remand is required in order to provide the Veteran another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

B. Allergic Rhinitis/Sinusitis

The Veteran was provided a VA examination in October 2010 regarding his claim of entitlement to service connection for allergic rhinitis/sinusitis.  The examiner stated that a review of the Veteran's records revealed that the Veteran was initially treated at the Dallas, Texas VA Medical Center on February 21, 2009.  On that occasion, the Veteran endorsed a history of lifelong problems with sinus issues.  The examiner then discussed treatment records dated on March 11, 2009, and June 1, 2010.  After administering a clinical evaluation, the examiner rendered a negative etiological opinion.

Based on a review of the Veteran's treatment records, a January 2004 service treatment record demonstrated that the Veteran endorsed blood in sputum or when coughing, as well as a chronic cough, both secondary to allergies.  Further, the Veteran complained of and was treated for allergic rhinitis in March 2006.  Moreover, from February 2007 to January 2008, the Veteran complained of and was treated for sinusitis.  The October 2010 VA examiner did not consider or discuss these treatment records, which is especially significant given that the examiner found that the Veteran was initially treated on February 21, 2009.  As such, the Board finds that the October 2010 VA examination is predicated on an incomplete or inaccurate factual basis and, thus, in not adequate for purposes of adjudicating the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative). Consequently, the Board finds that a remand is required in order to provide the Veteran a new VA examination.

C.  PTSD

Pursuant to his claim of entitlement to increased ratings for his service-connected PTSD, the Veteran was most recently provided a VA examination in December 2010.  Since then, the Veteran has testified at a June 2014 Board hearing.  During this hearing, the Veteran described symptoms associated with his PTSD that are more severe than those evaluated by the December 2010 VA examiner.  For example, during the December 2010 VA examination, the Veteran stated that his memory was good, and he denied experiencing panic attacks.  During the June 2014 hearing, the Veteran testified that he could not remember his children's names "half [of] the time," and that he was experiencing "panic attacks" 3 to 4 times per week.

Generally, a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, VA's statutory duty to assist veterans includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the symptoms described above demonstrate potentially increased symptomatology since the Veteran's December 2010 VA examination, on remand, the Board finds that a remand is required in order to provide the Veteran a VA examination to assess the current severity of his service-connected PTSD.  38 C.F.R. § 3.159(c)(4) (2013).

Additionally, during the June 2014 Board hearing, and in a separate June 2014 statement, the Veteran  indicated that he received treatment at a VA medical facility in Temple, Texas, on and after February 2013.  While the Veteran's claim is in remand status, the Board finds that the AOJ should attempt to obtain any responsive treatment records from the VA medical facility in Temple, Texas, and associate them with the Veteran's claims file.

D.  TDIU

As discussed in the Introduction, a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the AOJ has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

In this case, the Veteran testified at the June 2014 Board hearing that he no longer is working and does not feel as though he is capable of working.  Based on the foregoing, the Board finds that the issue of TDIU has been raised by the record.  Thus, the Board finds it necessary to remand the issue of entitlement to a TDIU to the AOJ for additional development and consideration.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must undertake all reasonable efforts to obtain the Veteran's VA treatment reports associated with a VA medical facility in Temple, Texas, dated in and after February 2013.  Any responsive documents must be associated with the Veteran's claims file.  If the AOJ is unable to obtain these records, the Veteran must be provided notice of this and be advised that he is ultimately responsible for submitting relevant evidence.

2.  The AOJ must send the Veteran a letter that provides proper and complete notice regarding the TDIU claim remanded herein.  This letter must include notice of the criteria necessary to substantiate a claim of entitlement to a TDIU, to include on a schedular and an extraschedular basis as per 38 C.F.R. §§ 4.16(a), (b).  The AOJ must include with the letter a copy of VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and instruct the Veteran to complete the form and return it to the AOJ.
 
3.  The AOJ must also complete any additional evidentiary development necessary to adjudicate the claim of entitlement to TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  In so doing, the AOJ should consider whether to obtain additional medical evidence or a medical opinion on this issue.

4.  The Veteran must be scheduled for a VA examination to determine the severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  The examiner must comment upon the presence or absence, frequency, and severity of the symptoms associated with the Veteran's PTSD.  The examiner must also enter complete multi-axial diagnoses, and assign a Global Assessment of Functioning score due solely to the service-connected PTSD, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  All opinions expressed must include a thorough rationale.

5.  The AOJ must provide the Veteran with a VA examination to determine the nature and etiology of any found bilateral foot disability.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's current bilateral foot disability.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any found bilateral foot disability, including, but not limited to pes planus and hallux valgus, 

(A) was incurred in or due to his active duty, 

OR

(B)  was aggravated by his active duty.

In rendering any etiological opinion, the examiner must address the Veteran's assertions, including that he experienced bilateral lower leg symptoms (diagnosed as shin splints and right toe pain) that were manifestations of or caused by a bilateral foot disability.  Further, the examiner must address how, if at all, the burn scars on the Veteran's feet (that existed prior to service) contributed to the presence of a bilateral foot disability.

A complete rationale for all opinions must be provided.

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  Use of the phrases "more likely" and "as likely" support the contended causal relationship, while "less likely" weighs against the claim.

6.  The AOJ must provide the Veteran with a VA examination to determine the etiology of the Veteran's allergic rhinitis and sinusitis.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's current allergic rhinitis and sinusitis.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's allergic rhinitis and/or sinusitis

(A) was incurred in or due to his active duty, 

OR

(B)  was aggravated by his active duty.

In rendering any etiological opinion, the examiner must address the Veteran's assertions, including as to the onset of his allergic rhinitis and sinusitis.  A complete rationale for all opinions must be provided.

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  Use of the phrases "more likely" and "as likely" support the contended causal relationship, while "less likely" weighs against the claim.

7.  The RO should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the respective claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

8.  After completing the above, and after conducting any additional development deemed necessary, re-adjudicate the Veteran's claims, including entitlement to TDIU, in light of all additional evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

